Exhibit 10.5

FOX PAINE & COMPANY, LLC

3500 Alameda de la Pulgas, suite 150

Menlo Park, California 94025

April 10, 2011

Global Indemnity (Cayman) Limited

c/o United America Indemnity Group, Inc.

Three Bala Plaza East

Suite 300

Bala Cynwyd, PA 19004

 

Re: Amendment No. 3 to Management Agreement

Ladies and Gentlemen:

We refer to (i) the Management Agreement (the “Original Agreement”), dated as of
September 5, 2003, by and among United America Indemnity, Ltd., formerly
Vigilant International, Ltd., an exempted company formed with limited liability
under the laws of the Cayman Island (“UAIL”), Fox Paine & Company, LLC, a
Delaware limited liability company (“Fox Paine”), as amended by Amendment No. 1
thereto (the “First Amendment”), dated on May 25, 2006, and as further amended
by the assignment, assumption and amendment of the Management Agreement, dated
March 16, 2011 (the “Second Amendment” and together with the Original Agreement
and the First Amendment, the “Management Agreement”).

Global Indemnity (Cayman) Limited (the “Company”) and Fox Paine have agreed to
further amend the Management Agreement, as set forth herein. Capitalized terms
used herein, but not otherwise defined shall have the meanings ascribed to them
in the First Amendment.

The Company and Fox Paine hereby agree that the Management Agreement is amended,
as follows, by deleting “Such Annual Service Fee shall continue and be payable
until the earlier of (i) such time as the Funds no longer hold an indirect
equity investment in the Company and” and inserting the following in lieu
thereof “Such Annual Service Fee shall continue and be payable until the earlier
of (1) such time as the Funds no longer hold a direct or indirect equity
investment in Global Indemnity plc and”.

Except as expressly amended, modified and supplemented herein, all other
provisions of the Management Agreement shall remain in full force and effect.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Please confirm the foregoing is in accordance with your understanding and
agreement with Fox Paine by signing a copy of this letter agreement in the space
provided below.

 

Very truly yours, FOX PAINE & COMPANY, LLC By:  

 

  Name:   Saul A. Fox   Title:   Managing Member

 

Agreed and accepted: GLOBAL INDEMNITY (CAYMAN) LIMITED By:   LOGO
[g444808ex10_5pg2.jpg]   Name:   Thomas M. McGeehan   Title:   Director



--------------------------------------------------------------------------------

Please confirm the foregoing is in accordance with your understanding and
agreement with Fax Paine by signing a copy of this letter agreement in the space
provided below.

 

Very truly yours, FOX PAINE & COMPANY, LLC By:   LOGO [g444808ex10_5pg3.jpg]  
Name:   Saul A. Fax   Title:   Managing Member

 

Agreed and accepted: GLOBAL INDEMNITY (CAYMAN) LIMITED By:  

 

  Name:   Title: